Citation Nr: 1734900	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-02 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a lung disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder, to include as secondary to service-connected residuals of a left tibia fracture.

3.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected residuals of a left tibia fracture.

4.  Entitlement to a rating in excess of 10 percent for residuals of a left tibia fracture.

5.  Entitlement to an initial compensable rating for bilateral hearing loss.

6.  Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to January 1967 in the United States Army, and December 1967 to June 1973 in the United States Air Force.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and April 2015 rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issues of whether new and material evidence to reopen a claim of service connection for a low back disorder, entitlement to service connection for a left ankle disorder, and entitlement to increased ratings for residuals of a left tibia fracture and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a May 2007 rating decision, the RO denied the Veteran's application to reopen a claim of service connection for a lung disorder.  The Veteran did not initiate an appeal or submit new and material evidence within the appeal period.  

2.  The evidence associated with the claims file since the May 2007 rating decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of service connection for a lung disorder, and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran's tinnitus has been assigned a 10 percent evaluation throughout the appeal period, which is the maximum rating authorized for tinnitus under Diagnostic Code 6260, for either a unilateral or bilateral condition.  


CONCLUSIONS OF LAW

1.  The May 2007 rating decision that denied an application to reopen a claim of service connection for a lung disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  The criteria for reopening a previously denied claim of service connection for a lung disorder have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


I.  Claim to Reopen

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran's application to reopen a claim of service connection for a lung disorder was denied in a May 2007 rating decision.  The RO found that the weight of the evidence indicated that the Veteran did not have a current lung disorder that was incurred in or aggravated during service.  The Veteran did not initiate an appeal or submit new and material evidence within the appeal year.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the May 2007 rating decision, the Veteran's service treatment records indicated that he had a positive tine test for tuberculosis in August 1971.  In January 1972, it was noted that that a chest x-ray showed old granulomatous disease without evidence of infiltrate or active disease.  The impression was positive skin test conversion without x-ray evidence of active disease.  It was recommended that he be given Isoniazid (INH) to prevent a tuberculosis infection.  An August 1972 follow-up record indicates that the Veteran had been on INH since January 1972, without signs or symptoms of hepatotoxicity or other complications.  A chest x-ray was normal.  The impression was tine test converter, adequately treated.  At his April 1973 separation examination, his lungs were noted as normal, a chest x-ray was negative, and he denied having shortness of breath or any other lung problems.  

After service, a September 2005 VA examiner indicated that there was no evidence confirming active tuberculosis in service.  On examination, the Veteran's lungs were clear without wheezes or rhonchi.  A chest x-ray showed granuloma in the right lower lobe.  

The evidence received since the May 2007 decision includes the Veteran's continued assertion that he had tuberculosis and calcified spots on his lungs in service.  These statements are duplicative of evidence that was of record at the time of the May 2007 rating decision.  No evidence was received indicating that the Veteran has a current lung disorder.  Thus, the Board finds that the evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating it.  The evidence does not indicate that the Veteran has a current lung disorder.  For this reason, the Board finds that the evidence is not new and material.


II.  Increased Rating for Tinnitus

As an initial matter, the Board notes that the Veteran indicated that his service-connected disabilities have worsened.  See April 2017 Appellant's Brief.  However, with respect to the claim for an increased rating for tinnitus, the resolution of this claim is wholly dependent on the application of the law.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002).  As such, a remand for an additional VA examination for tinnitus is not warranted.

The Veteran's tinnitus is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 (recurrent tinnitus). 

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  The Court has specifically held that tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2016).

Note (1) to Diagnostic Code 6260 provides that a separate rating for tinnitus may be combined with a rating under Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports a rating under one of those Diagnostic Codes.  Note (3) also provides that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) should not be rated under Diagnostic Code 6260, but should be rated as part of any underlying condition causing the tinnitus.  38 C.F.R. § 4.87 (2016).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court held that the pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the Federal Circuit and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limits a veteran to a single 10 percent maximum rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted. 

Thus, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus of 10 percent under 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is also no basis to "stage" the Veteran's 10 percent rating for his tinnitus, as his symptoms have remained consistent throughout the entire appeal period, and he has been in receipt of the maximum 10 percent during the entire time period.


ORDER

As new and material evidence has not been received, the application to reopen a claim of service connection for a lung disorder is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.


REMAND

As noted above, the Veteran indicated that his service-connected disabilities have worsened.  See April 2017 Appellant's Brief.  Therefore, the Board finds that additional VA examinations are needed to ascertain the current severity and manifestations of the Veteran's residuals of a left tibia fracture and hearing loss.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Regarding the low back and right ankle, the Veteran contends that these conditions are secondary to his service-connected residuals of a left tibia fracture.  As such, the Board finds that these claims are inextricably intertwined with the claim remanded herein.  See Henderson v. West, 12 Vet.App. 11, 20 (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).  Action on those issues is therefore deferred.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back disorder, left ankle disorder, residuals of a left tibia fracture, and bilateral hearing loss, to include from the Texas Department of Criminal Justice.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

2.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of the service-connected residuals of a left tibial fracture.  Access to the Veteran's electronic VA files must be made available to the examiner for review.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

The examiner should also provide the range of motion in degrees and indicate whether there is any ankylosis.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional limitation of motion.  The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected hearing loss.  Access to the Veteran's electronic VA files must be made available to the examiner for review.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  After completing the above action, the AOJ should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the State of the Case (SOC).  If any benefit sought is not granted, the Veteran should be furnished a Supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


